Title: From George Washington to Virginia Officer Commanding at Charlottesville, 31 January 1781
From: Washington, George
To: Officer Commanding at Charlottesville, Virginia


                        
                            Sir
                            New Windsor Jany 31st 1781
                        
                        You will permit the Gentlemen named in the within list to proceed to Elizabeth Town, by a route, which you
                            shall prescribe them, not passing through any post of ours or through Philadelphia, when arrived at Elizabeth Town they
                            are to report themselves to our Commissary of Prisoners there, who will pass them to New York to be exchanged. I am Sir Your
                            most Obedient & humble servantGo: Washington

                    